department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec uniform issue list t ep ah legend company a company b amount g date j date k state m ira x dear this is in response to your request for a letter_ruling dated date regarding the waiver of the 60-day rollover requirement as authorized under sec_408 of the internal_revenue_code the code with respect a distribution from an individual_retirement_arrangement ira ‘ira x correspondence dated date and date supplemented the request you-assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to your not receiving approval for a loan within the applicable 60-day period under penalty of perjury you have submitted the following facts and representations you maintained ira x with company a from ira x for the purpose of purchasing a retirement home in state m you also on date j you withdrew amount g auag7v716 or so page had other properties for sale in different states you believed that the sales of those additional properties would close within days of the distribution of amount g from ira‘ x thus allowing you to roll back the funds into ira x however the properties did not sell and as the deadline for rolling over the funds date k approached you did not have sufficient funds on hand to complete the rollover you then applied for a line of credit loan from company b in the amount of amount g representatives of company b assured you that the loan would be approved in time to allow you to roll amount g into an ira expected and the line of credit was not approved by date k however the approval took longer than based on the forgoing you request a ruling that the service waive the 60-day rollover requirement as authorized under sec_408 of the code with respect to the distribution of the company b stock certificate from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page _ p oy ceed sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time élapsed since the distribution occurred it appears from the facts that you used the funds from your ira x distribution to purchase a retirement home in a transaction that amounted to a short term_interest free loan the committee report describing legislative intent indicates that the congress enacted the rollover provisions to allow portability between eligible plans including iras using a distribution as a short term_loan to cover personal expenses is not consistent with the intent of congress to allow portability between eligible plans the information presented does not demonstrate circumstances that would justify a waiver of the 60-day rollover period pursuant to sec_408 of the code therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount g thus amount g will not be considered a valid rollover because the 60-day requirement under sec_408 of the code with respect to such contribution will not be satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page ahine tert ed eugrd07 gd 1’ we tr i a if you wish to inquire about this ruling please contact id - at please address all correspondence to se t ep ra t t3 sincerely yours co eee v frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
